In his motion for rehearing appellant suggests certain things appearing in the mind of appellant's attorney to seriously reflect upon the State witness. Such matters are for the jury.
We are still of the opinion that the court did not err in declining to submit the issue of probable cause to the jury. As we stated in our original opinion, there was no controversy over the facts relied upon by the trial court as showing probable cause. In the absence of such controversy, no issue was made regarding the matter which would call for submission of same to the jury.
Being unable to agree with appellant in his contention, the motion for rehearing is overruled.
Overruled.